DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 26, 43 & 49 (and dependent claims 27, 28, 31-35, 44, 45, 48 & 50) have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 26-28, 31-45 & 48-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 26-28 & 31-35 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a microelectronic package bridge comprising:  wherein, each of the plurality of electrically conductive pathways has a length substantially equal to one another, wherein each of the signal layers further includes a plurality of ground pathways, and wherein a first distance is between each of the plurality of electrically conductive pathways within a respective signal layer and a second distance is between at least one of the electrically conductive pathways and at least, one of the plurality of ground pathways within the respective signal layer, wherein the second distance is smaller with respect to the first 
a plurality of ground layers(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian], and
a plurality of signal layers(452/454 in Fig 4Band please see second and fourth layers within 606 labelled ‘2nd signal’ and ‘1st signal’ respectively in Fig 6)[0029,0037 of Qian] interwoven with the plurality of ground layers(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian], each of the signal layers(452/454 in Fig 4Band please see second and fourth layers within 606 labelled ‘2nd signal’ and ‘1st signal’ respectively in Fig 6)[0029,0037 of Qian] including a plurality of electrically conductive pathways (traces within routing structure 400B of 606)[0031,0037,0038 of Qian], each of the electrically conductive pathways (traces within routing structure 400B of 606)[0031,0037,0038 of Qian] arranged to form an electrical connection (see Fig 6)[0021] between one of a first plurality of bumps (608)[0031,0037,0038 of Qian] of a first die (602)[0031,0037,0038 of Qian] and one of a second plurality of bumps (610)[0031,0037,0038 of Qian] of a second die (604)[0031,0037,0038 of Qian], wherein each of the signal layers(452/454 in Fig 4Band please see second and fourth layers within 606 labelled ‘2nd signal’ and ‘1st signal’ respectively in Fig 6)[0029,0037 of Qian] further includes a plurality of ground pathways (456A/456B/456C/456D)[0029 of Qian] but does not disclose wherein, each of the plurality of electrically conductive pathways has a length substantially equal to one 

The following is an examiner’s statement of reasons for allowance:
Claims 36-42 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a microelectronic package bridge comprising: wherein, each of the first plurality of electrically conductive pathways and each of the second plurality of electrically conductive pathways has a length substantially equal to one another, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Qian (USPGPUB DOCUMENT: 2014/0117552) discloses in Fig 4B & 6, please see modified figure 6 in office action, a microelectronic package bridge(606/620)[0031,0037,0038 of Qian] comprising: a first ground layer(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian] (please see first layer within 606 labelled ‘ground’)[0020,0022,0037 of Qian], a second ground layer(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian] (please see third layer within 606 labelled ‘ground’)[0020,0022,0037 of Qian],


The following is an examiner’s statement of reasons for allowance:
Claims 43-45 & 48 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method of manufacturing a microelectronic package, the method comprising: wherein forming each of the first plurality of electrically conductive pathways and each of the second plurality of electrically conductive pathways such that each has a length substantially equal to one another includes forming each of the first plurality of electrically conductive pathways and each of the second plurality of electrically conductive pathways such that a first distance is between each of the plurality of electrically conductive pathways within 
forming a first plurality of electrically conductive pathways (left traces within routing structure 400B of 606)[0031,0037,0038 of Qian] in a first signal layer(452/454 in Fig 4B and please see fourth layer within 606 labelled ‘1st signal’ in modified Fig 6)[0029,0037 of Qian]; forming a second plurality of electrically conductive pathways (right traces within routing structure 400B of 606)[0031,0037,0038 of Qian] in a second signal layer(452/454 in Fig 4B and please see second layer within 606 labelled ‘2nd signal’ in Fig 6)[0029,0037 of Qian]; and forming a ground layer(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian] positioned between the first signal layer(452/454 in Fig 4B and please see fourth layer within 606 labelled ‘1st signal’ in modified Fig 6)[0029,0037 of Qian] and the second signal layer(452/454 in Fig 4B and please see second layer within 606 labelled ‘2nd signal’ in Fig 6)[0029,0037 of Qian], the ground layer(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian] defining a plurality of via(630)[0031,0037,0038 of Qian]s, each of the second plurality of electrically conductive pathways (right traces within routing structure 400B of 606)[0031,0037,0038 of Qian] passing through a respective via(630)[0031,0037,0038 of 

The following is an examiner’s statement of reasons for allowance:
Claims 49 & 50 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a microelectronic package comprising: 
wherein, each of the plurality of electrically conductive pathways has a length substantially equal to one another, and wherein a first distance is between each of the plurality of electrically conductive pathways within a respective signal layer and a second distance is between at least one of the electrically conductive pathways and at 
a first die (602)[0031,0037,0038 of Qian] including a first plurality of bumps (608)[0031,0037,0038 of Qian] defining a first bump pattern(608)[0031,0037,0038 of Qian]; a second die (604)[0031,0037,0038 of Qian] including a second plurality of bumps (610)[0031,0037,0038 of Qian] defining a second bump pattern (pattern of bumps 610)[0031,0037,0038 of Qian]; and a bridge(606/620)[0031,0037,0038 of Qian] including:
a plurality of ground layers(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian], and
a plurality of signal layers(452/454 in Fig 4Band please see second and fourth layers within 606 labelled ‘2nd signal’ and ‘1st signal’ respectively in Fig 6)[0029,0037 of Qian] interwoven with the plurality of ground layers(456A/456B/456C/456D and please see first and third layers within 606 labelled ‘ground’)[0020,0022,0029,0037 of Qian], each of the signal layers(452/454 in Fig 4Band please see second and fourth layers within 606 labelled ‘2nd signal’ and ‘1st signal’ respectively in Fig 6)[0029,0037 of Qian] including a plurality of electrically conductive pathways (traces within routing structure 400B of 606)[0031,0037,0038 of Qian] and a plurality of ground pathways(456A/456B/456C/456D)[0029 of Qian], each of the electrically conductive pathways (traces within routing structure 400B of 606)[0031,0037,0038 of Qian] forming .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819